DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 4/19/21. Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/19/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US Pub 2016/0163579, hereinafter referred to as “Nakamura”).
Nakamura discloses the semiconductor method as claimed.  See figures 1-3B and corresponding text, where Nakamura teaches, in claim 1, a method of manufacturing a semiconductor device, the method comprising: 
preparing a reinforced wafer having a laminated structure (10), the laminated structure comprising a wafer (1) including an element forming surface and a back surface opposite from the element forming surface, a supporting substrate (2), and a temporary adhesive layer (3) located between the element forming surface side of the wafer (1) and the supporting substrate (2) (figure 1; [0019-0021], [0164-0167]); 
forming a thinned wafer by grinding the wafer in the reinforced wafer from the back surface side of the wafer (figure 2; [0022-0023],[0168-0170]); 
bonding an element forming surface side of a base wafer to the back surface side of the thinned wafer of the reinforced wafer via an adhesive, the base wafer including the element forming surface and a back surface opposite from the element forming surface (figure 2; [0022-0023], [0171-172]); and 
removing the supporting substrate (2) by releasing a temporary adhesion in the temporary adhesive layer (4) located between the supporting substrate (2) and the thinned wafer in the reinforced wafer (figure 2; [0022-0024]; [0175-0191]); 
wherein a temporary adhesive (4) for forming the temporary adhesive layer contains a polyvalent vinyl ether compound, a compound including two or more hydroxy groups or carboxy groups that are capable of forming an acetal bond by reacting with a vinyl ether group of the polyvalent vinyl ether compound so as to form a polymer with the polyvalent vinyl ether compound, and a thermoplastic resin ([0083-0163]; and the adhesive contains a polymerizable group-containing polyorganosilsesquioxane ([0147]).
Nakamura teaches, in claim 2, wherein the bonding comprises a curing treatment to cure the adhesive at a temperature lower than a softening point of the polymer, and the removing comprises a softening treatment to soften the temporary adhesive layer at a temperature higher than the softening point of the polymer ([0083-0163]).

Nakamura teaches, in claim 3, the method further comprising: 
preparing at least one additional reinforced wafer having a laminated structure, the laminated structure comprising a wafer (1) including an element forming surface and a back surface opposite from the element forming surface, a supporting substrate (2), and a temporary adhesive layer (4) formed of the temporary adhesive, the temporary adhesive layer being located between the element forming surface side of the wafer and the supporting substrate (2) (figure 2; [0022-0024]; [0186-0196]); 
forming a thinned wafer by grinding the wafer in each of the at least one additional reinforced wafer from the back surface side of the wafer (figure 2; [0022-0023],[0168-0170], [0186-0196]); 
at least one additional bonding to bond the back surface side of the thinned wafer in the additional reinforced wafer to the element forming surface side of the thinned wafer that is on the base wafer via the adhesive (figure 2; [0022-0023],[0168-0170], [0186-0196]); and 
at least one removing performed for each of the at least one additional bonding to remove the supporting substrate by releasing a temporary adhesion in the temporary adhesive layer located between the supporting substrate and the thinned wafer in the additional reinforced wafer (figure 2; [0022-0023],[0168-0170], [0185-0196]).
Nakamura teaches, in claim 4, wherein the at least one additional bonding comprises a curing treatment to cure the adhesive at a temperature lower than a softening point of the polymer, and the removing performed for each of the additional bonding comprises a softening treatment to soften the temporary adhesive layer at a temperature higher than the softening point of the polymer ([0083-0163]).
Nakamura teaches, in claim 5, the method further comprising forming a through electrode (d) inside a wafer laminate that is obtained through the removing step, the through electrode extending from an element forming surface of a thinned wafer located at one end of the wafer laminate in a lamination direction through an element forming surface of a base wafer located at another end of the wafer laminate (figure 1; [0165]).
Nakamura teaches, in claim 6, the method further comprising thinning the base wafer by grinding the back surface side of the base wafer (figure 2 ; [0170]).
Nakamura teaches, in claim 7, the method further comprising: forming a through electrode inside a wafer laminate that is obtained through the removing step, the through electrode extending from an element forming surface of a thinned wafer located at one end of the wafer laminate in a lamination direction through a position passing an element forming surface of a base wafer located at another end of the wafer laminate (figure 1; [0165]); and base wafer thinning to thin the base wafer by grinding the back surface side of the base wafer so as to expose the through electrode on the back surface side (figure 2; [0170]).
Nakamura teaches, in claim 8, the method further comprising bonding an element forming surface side of a thinned wafer located at one end of a wafer laminate in a lamination direction, the wafer laminate being obtained through one of the base wafer thinning steps, to an element forming surface side of a thinned wafer located at one end of a wafer laminate in a lamination direction, the wafer laminate being obtained through the other one of the base wafer thinning steps (figure 2; [0022-0023], [0171-172]).
Nakamura teaches, in claim 9, the method further comprising bonding an element forming surface side of a thinned wafer located at one end of a wafer laminate in a lamination direction, the wafer laminate being obtained through one of the base wafer thinning steps, to a back surface side of a base wafer located at one end of a wafer laminate in a lamination direction, the wafer laminate being obtained through the other one of the base wafer thinning steps (figure 2; [0022-0023], [0171-172]).
Nakamura teaches, in claim 10, the method further comprising bonding a back surface side of a base wafer located at one end of a wafer laminate in a lamination direction, the wafer laminate being obtained through one of the base wafer thinning steps, to a back surface side of a base wafer located at one end of a wafer laminate in a lamination direction, the wafer laminate being obtained through the other one of the base wafer thinning steps (figure 2; [0022-0023], [0171-172]).
Nakamura teaches, in claim 11, wherein the polyvalent vinyl ether compound is a compound having two or more vinyl ether groups in a molecule represented by Formula (a) below: ##STR00014## where Z.sub.1 represents a group in which n.sub.1 hydrogen atoms are removed from a structural formula of a saturated or unsaturated aliphatic hydrocarbon, a saturated or unsaturated alicyclic hydrocarbon, an aromatic hydrocarbon, a heterocyclic compound, or a bonded body in which any of these are bonded via a single bond or a linking group; and n.sub.1 represents an integer of 2 or greater ([0083-0163]).
Nakamura teaches, in claim 12, wherein the polyvalent vinyl ether compound is at least one compound selected from the group consisting of 1,4-butanediol divinyl ether, diethylene glycol divinyl ether, and triethylene glycol divinyl ether ([0083-0163]).
Nakamura teaches, in claim 13, wherein the compound capable of forming a polymer with the polyvalent vinyl ether compound is a compound having two or more constituent units (repeating units) represented by Formula (b) below: ##STR00015## where X represents a hydroxy group or a carboxy group; and n.sub.2 represents an integer of 1 or greater; and n.sub.2 X's may be identical or different from each other; and Z.sub.2 represents a group in which (n.sub.2+2) hydrogen atoms are removed from a structural formula of a saturated or unsaturated aliphatic hydrocarbon, a saturated or unsaturated alicyclic hydrocarbon, an aromatic hydrocarbon, a heterocyclic compound, or a bonded body in which any of these are bonded via a single bond or a linking group ([0083-0163].
Nakamura teaches, in claim 14, wherein the constituent units (repeating units) represented by Formula (b) above are at least one type of constituent unit selected from the group consisting of constituent units represented by Formulas (b-1) to (b-6) below: ##STR00016## ([0083-0163])
Nakamura teaches, in claim 15, wherein the thermoplastic resin is at least one selected from the group consisting of polyvinyl acetal resins, polyester resins, polyurethane resins, and polyamide resins ([0083-0163]).
Nakamura teaches, in claim 16, wherein the polyvinyl acetal resin is at least one selected from the group consisting of polyvinyl formal and polyvinyl butyral ([0083-0163].
Nakamura teaches, in claim 17, wherein the polyester resin is a polyester obtained by ring-opening polymerization of at least one selected from the group consisting of .epsilon.-caprolactone, .delta.-valerolactone, and .gamma.-butyrolactone.
Nakamura teaches, in claim 18, wherein the polymerizable group-containing polyorganosilsesquioxane contains constituent units represented by Formula (1) and Formula (2) below: [R.sup.1SiO.sub.3/2] (1) [R.sup.1SiO.sub.2/2(OR.sup.2)] (2) where R.sup.1 represents a group containing an epoxy group or a (meth)acryloyloxy group; and R.sup.2 represents a hydrogen atom or an alkyl group having from 1 to 4 carbon atoms ([0083-0163].
Nakamura teaches, in claim 19, wherein the group containing an epoxy group is at least one of groups represented by Formulas (3) to (6) below: ##STR00017## where each of R.sup.3, R.sup.4, R.sup.5, and R.sup.6 represents a linear or branched alkylene group having from 1 to 10 carbon atoms ([0083-0163]).
Nakamura teaches, in claim 20, wherein the polymerizable group-containing polyorganosilsesquioxane contains constituent units represented by Formula (7) and Formula (8) below: [R.sup.7SiO.sub.3/2] (7) [R.sup.7SiO.sub.2/2(OR.sup.2)] (8) where R.sup.7 represents a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted aralkyl group; and R.sup.2 represents a hydrogen atom or an alkyl group having from 1 to 4 carbon atoms ([0083-0163]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 8, 2022